COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Jake Robert McGehee, a/k/a J. Robert             §               No. 08-18-00166-CV
  McGehee, and James Thomas Stewart,
  a/k/a Tommy Stewart, a/k/a James Thomas          §                  Appeal from the
  Stewart III, Individually and as Personal
  Representative of the Estate of Lynn             §                143rd District Court
  McGehee Stewart and as Trustee of Those
  Certain Trusts Established under the             §             of Reeves County, Texas
  Steward Revocable Living Trust, u/t/d
  August 22, 2003,                                 §             (TC# 16-09-21663-CVR)

                        Appellants,                §

  v.                                               §

  Endeavor Acquisitions, LLC,                      §

                         Appellee.                 §

                                              §
                                            ORDER

       Pending before the Court is Appellee’s motion for leave to file a sur-reply to Appellants’
reply brief. After reviewing the motion for leave and Appellants’ response, we grant the motion
for leave to file the sur-reply brief. The sur-reply brief received on February 12, 2019 is ordered
to be filed. The sur-reply brief does not, however, include a certificate of compliance regarding
the word count as required by TEX.R.APP.P. 9.4(i)(3). Appellee is directed to file with the Court
a certificate of compliance no later than Monday, February 25, 2019. Appellants may file a sur-
reply brief in response to Appellee’s sur-reply. Appellants’ sur-reply brief shall be limited to 3,500
words and is due to be filed on March 7, 2019. Further, the Court will not consider any additional
sur-reply or supplemental briefs from either the Appellants or Appellee.
       IT IS SO ORDERED this 20th day of February, 2019.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.